Citation Nr: 0841003	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk




INTRODUCTION

The veteran had active service from August 1969 to August 
1972.  The veteran died in March 1999.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA), by which the RO denied 
the appellant service connection for the cause of the 
veteran's death.  The RO readjudicated the case in a November 
2006 Supplemental Statement of the Case and denied the claim, 
in part, because she did not qualify as a surviving spouse 
under the pertinent VA regulations.  

The Board notes that the September 2004 rating decision also 
denied the appellant entitlement to accrued benefits.  
However, in the appellant's January 2004 Notice of 
Disagreement, she only expressed disagreement with the denial 
of service connection for the cause of the veteran's death.  
The issue of accrued benefits has not been subsequently 
prepared or certified for appellate review and, consequently, 
is not before the Board at this time.     

The record reflects that the appellant requested a Travel 
Board hearing in conjunction with this appeal, and that such 
a hearing was scheduled for September 13, 2007.  However, the 
appellant failed to report for this hearing.  Accordingly, 
her hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

The appellant contends that she should be considered a 
surviving spouse of the veteran for VA Dependency and 
Indemnity Compensation (DIC) benefits.    

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
veteran at the time of the veteran's death; (3) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person. See 38 U.S.C.A. §§ 101(3); 3.50(b).  

A surviving spouse may qualify for DIC benefits if the 
marriage to the veteran occurred before or during his or her 
service.  Compensation and DIC benefits will also be paid to 
a surviving spouse (1) who was married to the veteran for one 
year or more, (2) who had a child born of the marriage, or 
born to them before the marriage, or (3) in the case of 
compensation and DIC benefits, who was married to the veteran 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the veteran was incurred or aggravated.  See 38 
C.F.R. § 3.54; see also 38 U.S.C.A. §§ 1102, 1304, 1541.

In this case, the appellant married the veteran on March [redacted], 
1999, less than one year prior to his death on March [redacted], 
1999.  There is no evidence that she had a child by the 
veteran and the marriage was entered into more than 25 years 
after the termination of the veteran's last period of service 
and, consequently, she was not married to the veteran before 
the expiration of 15 years after the termination of the 
period of service in which the injury or disease causing the 
death of the veteran was incurred or aggravated.  Thus, the 
appellant does not meet the requirements under 38 C.F.R. § 
3.54.  The appellant's representative contends that the 
appellant was in a common law marriage with the veteran for 
the past twenty years prior to their ceremonial marriage and 
is entitled to DIC benefits.  The provisions of 
38 C.F.R. § 2.305(a)(6) allow benefits for those in common 
law marriages, but only in states that recognize common law 
marriages as valid.  In Massachusetts, where the appellant 
has lived with the veteran, there is no such recognition for 
common law marriages.  See VA Adjudication Manual, M-21-1MR, 
Part III, Subpart iii, Chapter 5, Section C.  However, a 
marriage that is otherwise invalid under state law may be 
"deemed valid" for VA purposes if certain requirements are 
met.  See 
38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as 
interpreted by VAOPGCPREC 58-91, 56 Fed. Reg. 50, 151 (1991).  
In its opinion, the VA General Counsel held that 38 U.S.C.A. 
§ 103(a), in part, provides that where it is established that 
a claimant for gratuitous veterans' death benefits entered 
into a marriage with a veteran without knowledge of the 
existence of a legal impediment to that marriage, and 
thereafter cohabited with the veteran for one year or more 
immediately preceding the veteran's death, such marriage will 
be deemed to be valid.  The requirement of a marriage 
ceremony by a jurisdiction that does not recognize common law 
marriage constitutes a "legal impediment" to such a 
marriage for purposes of that section.  VAOPGCPREC 58-91.  In 
Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases where there is an impediment to entering into a 
common law marriage, such as if the appellant was unaware of 
the impediment, then an otherwise invalid common law marriage 
could be deemed valid.  Colon v. Brown issued directives in 
cases such as the appellant's, where the appellant must be 
given the opportunity to submit a signed statement pursuant 
to 
38 C.F.R. § 3.205(c), indicating that she had no knowledge of 
a legal impediment to the marriage.  

The Board notes that the RO has not fully developed the issue 
as to whether the appellant entered into a common law 
marriage with the veteran without knowledge of the legal 
impediment of non-recognition of common law marriages in 
Massachusetts.  The record contains evidence submitted by the 
appellant demonstrating that she cohabitated with the veteran 
continuously for more than 20 years prior to the marriage and 
submitted several statements from friends, relatives, and 
neighbors attesting to this fact.  However, she was not given 
the opportunity to submit a signed statement indicating 
whether she had knowledge of a legal impediment to a common 
law marriage.  In fact, it does not appear that the appellant 
was advised of the requirements for establishing a "deemed 
valid marriage" or that she could submit a statement as to 
her knowledge of the legal impediment.  Moreover, the RO did 
not address the issue of common law marriage or a "deemed 
valid marriage" in the September 2004 rating decision, March 
2005 Statement of the Case, or the November 2006 Supplemental 
Statement of the Case.  The RO only noted in the Supplemental 
Statement of the Case that the appellant did not meet the 
requirements of 38 C.F.R. § 3.54.  In light of the above, the 
Board finds a remand is necessary in order to provide the 
appellant with an opportunity to submit a signed statement 
pursuant to 38 C.F.R. § 3.205(c) and to provide the appellant 
notice of the requirements for establishing a "deemed valid 
marriage."  See Sandoval v. Brown, 
7 Vet. App. 7 (1994).  

The Board also notes that in cases involving alleged common 
law marriages, there must be proof of a common law marriage 
for the purpose of receiving VA benefits.  Supporting 
evidence of common law marriage should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a).
The Board finds that the appellant should be provided the 
opportunity to submit the aforementioned evidence in support 
of her claim consistent with 38 C.F.R. § 3.205 in order to 
establish when she and the veteran began living together as 
common law man and wife prior to his death.

If the RO determines that the appellant qualifies for DIC 
benefits due to a "deemed valid" common law marriage with 
the veteran, the following actions should be taken.  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent lay or 
medical evidence to decide the claim, but: (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease subject to a VA presumption manifesting during an 
applicable presumptive period, provided the veteran has 
qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  

The March 1999 death certificate lists the immediate cause of 
the veteran's death as metastatic cholangiocarcinoma.  The 
evidence of record shows that the veteran was service 
connected for PTSD and malaria at the time of his death.  The 
service treatment records show that the veteran received 
medical treatment for diarrhea and stomach cramps.  The 
medical records leading up to the veteran's death also show 
symptoms of diarrhea and stomach problems.  A November 1997 
VA examination reveals that the veteran reported intermittent 
episodes of diarrhea from his time in service.  The VA 
examiner noted a diagnosis of enteritis, resulting in 
pancreatitis strictures, post Whipple procedure and possible 
malabsorption syndrome.  The VA examiner explained that the 
veteran's enteritis appeared to be an appropriate service 
connection.  Lastly, the veteran's private physician 
submitted a letter in April 2005.  The physician noted that 
he treated the veteran from the time of October 1998 to his 
death in March 1999.  He stated that the veteran had a large 
malignant pleural effusion, with cytology revealing 
adenocarcinoma.  Although it was initially thought to be 
pulmonary in origin, the veteran developed malignant ascites, 
and it was subsequently considered that he had a primary 
cholangiocarcinoma, a cancer of the bile ducts.  The 
physician opined that it was certainly possible that exposure 
that the veteran had during his military service may have 
contributed to the development of his cancer.  In view of the 
foregoing, the Board finds that a remand for a medical 
opinion is warranted in this case.  Without an appropriate 
opinion, the Board would have to speculate as to whether the 
veteran's cause of death was related to his service and/or 
service-connected conditions, which the Board cannot do.  

The Board further notes that the appellant's representative 
has contended that the veteran's medical records are 
incomplete.  Although the claims folder contains medical 
records from Brigham and Women's Hospital, there appear to be 
no medical records that document the veteran's death.  Also, 
the records from West Roxbury VA Medical Center contain only 
discharge summaries, not the treatment records for various 
hospitalizations and surgical procedures.  Further, the VA 
medical records refer to other medical treatment that the 
veteran received at the Dana Farber Cancer Institute and the 
Cardinal Cushing Hospital.  The claims folder does not 
contain any records of treatment from the Dana Farber Cancer 
Institute nor are there any records from the Cardinal Cushing 
Hospital.  Lastly, the record contains several medical 
records from the Brockton VA Medical Center; however it is 
unclear if these records are complete.  Therefore, the RO 
should request these records.  

The Board also notes that the appellant's representative has 
asserted that the appellant changed her address and did not 
receive correspondence from the VA regarding her claim.  If 
the appellant qualifies as a surviving spouse for DIC 
benefits, she should be provided with corrective notice 
including information regarding disability rating and 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also notes that during the pendency of this appeal, 
the Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  If the appellant qualifies as a surviving spouse 
for DIC benefits, the RO should send corrective notice 
regarding her claim for service connection.    

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action, including 
contacting the appellant's representative 
and the United States Postal Service, 
should be undertaken to determine the 
appellant's current address.

2.  The appellant should be notified of 
what evidence is required to establish the 
existence of a "deemed valid" common law 
marriage under 38 C.F.R. §§ 3.52 and 3.205 
(2008), to include asking her to submit 
documentation that she and the veteran had 
been living together for more than twenty 
years (as claimed by the appellant) and to 
submit a signed statement regarding her 
knowledge of the legal impediment to her 
alleged common law marriage with the 
veteran.  In conjunction with this 
development, the appellant must also be 
advised of the provisions of 38 C.F.R. § 
3.158 (a) (2008).

3.  The RO should contact the appellant 
and ask her to provide additional 
information with respect to the 
relationship between the veteran and 
herself.  The RO should advise the 
appellant that she can submit alternate 
evidence to support her claim, including 
statements from neighbors, employers, 
clergyman, and landlords.  Of interest are 
statements that provide substance to the 
appellant's assertions that she and the 
veteran lived together as husband and wife 
or that they held themselves out to others 
as husband and wife.  Other documents 
which would go towards corroborating the 
appellant's assertions include billing 
statements or checking accounts showing 
that the veteran and the appellant lived 
together and held themselves out to the 
community that they were a couple.

4.  The RO should make a determination as 
to whether the appellant and veteran were 
in a "deemed valid" common law marriage.  

If the appellant is found to have a 
"deemed valid" marriage, the below 
action should be taken.  

5.  Provide the appellant with a letter 
that complies with the Court's decision in 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The letter should include (1) a 
statement of the conditions for which the 
veteran was service connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
veteran's previously service-connected 
conditions, and (3) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on a 
condition not yet service connected.  The 
appellant should also be provided with 
notice explaining the disability rating 
and effective date as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

6.  After obtaining any necessary release, 
request the veteran's medical records from 
the Brigham and Women's Hospital, Brockton 
VA Medical Center, West Roxbury VA Medical 
Center, Dana Farber Cancer Institute, and 
Cardinal Cushing Hospital.  These records, 
to the extent available, should be 
associated with the veteran's claims 
folder.  

7.  After completing the actions above, a 
VA medical opinion should be obtained 
addressing whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that the veteran's 
service-connected disabilities caused or 
contributed to the veteran's death.  The 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
that the veteran's active service caused 
or contributed to the veteran's death.  
Specifically, the examiner should address 
the veteran's reported stomach and 
diarrhea problems during service and in 
the medical records prior to the veteran's 
death.  Also, the examiner should take 
note of the private physician's opinion 
relating the veteran's cause of death to 
service and the VA examiner's opinion 
relating the veteran's enteritis to 
service.  

8.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for the cause of the veteran's 
death should be readjudicated.  In 
readjudicating the claim, the RO should 
consider the extent to which there would 
be a "deemed valid" marriage under state 
law (notwithstanding the legal impediment 
that common law marriage is precluded in 
Massachusetts).  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the appellant 
and her representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the Board 
for further appellate review if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

